Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement is entered into by and between ACE Group Holdings,
Inc. and its U.S.-domiciled subsidiaries, insofar as those subsidiaries issue
policies of insurance to residents of the United States, including but not
limited to, ACE INA Holdings Inc. (collectively, “ACE” or “the ACE Insurers”)
and the Pennsylvania Insurance Department (“the Department”) and the
Pennsylvania Office of Attorney General (“OAG”).

ARTICLE I

RECITALS

WHEREAS, the Department and the OAG have conducted investigations (the
“Investigations”) into certain acts, practices and courses of conduct which
includes review of: (i) the practices by which ACE provides quotations to
insureds and prospective insureds through brokers1 in connection with the
placement and renewal of insurance contracts, and (ii) contracts, agreements,
arrangements and understandings respecting the payment of commissions that are
contingent upon, among other things, the broker placing a particular number of
policies or dollar value of premium with ACE; and

WHEREAS, the Department and the OAG have alleged that ACE, along with other
unrelated insurance companies, was a participant in a scheme with various
insurance brokers to falsify quotes in order to facilitate the brokers’ steering
of business to preferred insurers, in exchange for which the brokers similarly
steered certain business to ACE, and that such conduct created a false
appearance of market competition to the detriment of consumers and violated the
laws of Pennsylvania; and

 

--------------------------------------------------------------------------------

1

For the purposes of this Agreement, the terms “agent” and “broker” are
collectively equivalent to the term “producer” and respectively equivalent to
the terms “representative of the insurer” and “representative of the consumer,”
as those terms are defined in 40 P.S. § 310.1 et seq.



--------------------------------------------------------------------------------

WHEREAS, ACE does not admit the above allegations; and

WHEREAS, the Department and the OAG have found that:

ACE has cooperated, and continues to cooperate with the Department and the OAG
in connection with the issues arising with respect to the conduct that is the
subject of the Investigations;

ACE has reviewed its practices relevant to the conduct and issues that are the
subject of the Investigations and has adopted and will continue to monitor
compliance efforts relevant to such conduct and issues;

ACE has acknowledged that certain of its employees violated both acceptable
business practices and ACE’s own standards of conduct by engaging in improper
bidding practices, has apologized for this conduct, and is satisfied that this
behavior will not be repeated;

ACE has pledged to support legislation in the United States to promote
transparency and reduce the potential for conflicts of interest;

ACE has paid $40 million into a fund to be paid to ACE’s policyholders who
purchased or renewed excess casualty policies with the broker Marsh during the
period from January 1, 2002 through September 30, 2004;

WHEREAS, the various investigations, including the Department’s and the OAG’s,
led ACE to agree to establish the $40 million compensatory fund for
policyholders on a nationwide basis;

 

2



--------------------------------------------------------------------------------

WHEREAS, during the period of 2006 through and including 2008, ACE’s offices
situated and issuing policies in the United States have ceased all payments of
Contingent Commissions to any non-exclusive agent or broker relating to the
placement of any excess casualty insurance policy;

WHEREAS, ACE has established a practice of including with the delivery of all
insurance policies a written notification directing insureds to information
regarding the payment of compensation to insurance brokers and non-exclusive
agents;

WHEREAS, ACE, the Department and the OAG wish to resolve any and all issues,
allegations and/or claims based upon the acts, practices or courses of conduct
that are the subject of the Investigations; and

WHEREAS, the Department and the OAG find that:

This Settlement Agreement adequately addresses the principal collective concerns
of the Department and the OAG and thus is in the public interest;

This Settlement Agreement is entered into solely for the purpose of resolving
any and all issues, allegations and/or claims that arise as to ACE based upon
the acts, practices or courses of conduct that are the subject of the
Investigations, and is not intended to be used for any other purpose;

There is no intent on the part of the Department or the OAG in entering into
this Settlement Agreement that any of its terms place ACE at a competitive
disadvantage;

ACE enters into this Settlement Agreement without admitting any issue,
allegation and/or claim that has arisen or might arise as to ACE based upon the
acts, practices or courses of conduct that are the subject of the
Investigations; and

 

3



--------------------------------------------------------------------------------

WHEREAS, this Settlement Agreement shall become effective on the date that it is
signed by ACE, the Department and the OAG.

NOW THEREFORE, ACE, the Department and the OAG hereby enter into this Settlement
Agreement and agree as follows:

ARTICLE II

SETTLEMENT AGREEMENT TERMS

 

A. ACCEPTANCE

By virtue of their execution of this Settlement Agreement, the Department, the
OAG and ACE acknowledge and agree that they understand the terms and conditions
of this Settlement Agreement.

 

B. ADMINISTRATIVE AGREEMENTS

ACE agrees to do the following:

1. Within sixty (60) days following the execution date of this Settlement
Agreement, ACE shall pay or cause to be paid by wire transfer, certified check
or other guaranteed funds into an account(s) as directed by the Department the
amount of $9 million ($9,000,000) (the “State Payment”), comprising (i) a $6
million penalty; and (ii) $3 million in reimbursement of the Department’s and
the OAG’s attorneys’ fees and costs relating to the Investigations and
negotiation of this Settlement Agreement and in compensation to state and
municipal entity holders of property & casualty insurance policies in settlement
of claims relating to the alleged conduct that is the subject of the
Investigations. The Department and the OAG will agree among themselves on the
allocation of the $3 million payment to them.

 

4



--------------------------------------------------------------------------------

C. BUSINESS REFORMS

 

  1. DEFINITIONS

For purposes of this Agreement the following definitions shall apply:

a. “Compensation” means anything of material value received by a Broker or
Non-Exclusive Agent directly from ACE including, but not limited to, base
compensation, contingent compensation, monetary payments, brokerage fees,
service fees, incentives, rebates, money, credit, loans, forgiveness of debt,
forgiveness of principal or interest, vacation, prizes, gifts or the payment of
employee salaries or expenses; provided however that Compensation shall not mean
any customary, non-excessive meals and entertainment expenses.

b. “Broker” means a producer representing policyholders.

c. “Non-Exclusive Agent” means a producer that represents ACE and one or more
other insurers and, with respect to a particular product or product line, offers
insurance products for ACE and other insurers on a competitive basis to
policyholders. An Exclusive Agent represents ACE with respect to a particular
product or product line and does not offer insurance products of that type for
other insurers on a competitive basis to policyholders. A particular agent may
be an Exclusive Agent for certain products or product lines and a Non-Exclusive
Agent for other products or product lines.

d. “Website Disclosure” means the following, updated annually:

(1) A statement of ACE’s policies concerning the payment of Compensation to
Brokers and Non-Exclusive Agents; and

(2) The range of standard and contingent commission paid by ACE to Brokers and
Non-Exclusive Agents for each line of business.

 

5



--------------------------------------------------------------------------------

  2. DISCLOSURE TO PROSPECTIVE POLICYHOLDERS

Within sixty (60) days following the execution date of this Settlement
Agreement, ACE shall:

a. Disclose to any present or prospective policyholder whose policy is issued by
ACE offices situated and issuing policies in the United States at its request,
upon issuing a quote or thereafter, the Compensation (if any) payable by ACE to
a Broker or Non-Exclusive Agent in connection with the issuance or placement of
ACE’s policy;

b. Establish a toll-free telephone number whereby policyholders and prospective
policyholders can request disclosure of such Compensation information and
designate an individual or individuals to coordinate responses to such requests;
and

c. Post such toll-free telephone number, as well as a link to a website
providing Website Disclosure on ACE’s corporate website, alongside current
insurance product-related content.

 

  3. COMPLIANCE PROGRAM

a. ACE Compliance Program. The parties recognize that ACE and its ultimate
parent company, ACE Limited (“ACE Limited”) have implemented a comprehensive
compliance program under the supervision of the Global Compliance Officer of the
worldwide ACE group, the material features of which as concern ACE’s U.S.
operations are set forth in Appendix A.

b. Modifications of Compliance Program. ACE agrees that it shall not eliminate
material aspects of the compliance program described in Appendix A for a period
of 3 years from the date the Settlement Agreement is entered (“the Term”) except
upon 60 days’ notice and approval if deemed necessary by the Department.

 

6



--------------------------------------------------------------------------------

  4. BUSINESS PRACTICE GUIDELINES

a. Business Practice Guidelines. ACE’s compliance program includes dissemination
of, instruction in, and review and appropriate modification of Business Practice
Guidelines substantially in the form of the document annexed as Appendix B to
this Agreement, which provides detailed guidelines relating to underwriting
practices and relationships with Brokers and other intermediaries.

b. Modifications of Business Practice Guidelines. ACE agrees that it will not
materially change these guidelines, insofar as they apply to any ACE entity
domiciled in the United States, for a period of three years, except on 60 days’
notice to the Department.

c. Interpretive Guidance. From time to time, ACE issues interpretive guidance
pertaining to the Business Practice Guidelines. ACE agrees to make such guidance
available to the Department prior to issuance.

 

  5. CEASE AND DESIST

a. ACE shall not, directly or indirectly, knowingly provide or offer any Broker
or non-exclusive Agent placing, renewing, consulting on or servicing any
Commercial Insurance Policy a false, fictitious, inflated, artificial, “B,”
alternative, back-up or throw away bid, quote or indication, or any other
illegal quote or indication that is not based upon bona fide business, actuarial
or underwriting considerations when the quote or indication is given.

b. ACE shall not enter into, engage in, or solicit or otherwise seek to enter
any agreement, not permitted by applicable law, with any Broker or non-exclusive
Agent, or

 

7



--------------------------------------------------------------------------------

with any insurance company, reinsurance company, insurance exchange, or any
person employed by, or an agent of, any such entity to allocate customers or
markets, to rig bids or quotes, or to submit bids or quotes that would violate
the preceding paragraph.

c. ACE shall not directly or indirectly pay or accept a request to pay any
Compensation to a Broker as a quid pro quo not permitted by applicable law for
the Broker’s inclusion of ACE on a list of insurance companies from which the
Broker will solicit bids or quotes for clients, nor enter into any other type of
illegal “pay-to-play” arrangement.

d. ACE shall not engage in any agreement not permitted by applicable law to fix
or stabilize prices, rig bids or allocate customers.

 

  6. COOPERATION WITH SETTLING INSURANCE REGULATORS

a. Successors and Assigns. The terms of this Settlement Agreement are binding on
ACE and its successors and assigns, including, but not limited to, any person or
entity to whom ACE may be sold, leased or otherwise transferred, during the
Term.

b. Cooperation with Investigations. ACE shall continue to fully and promptly
cooperate with the Department and the OAG with regard to the Investigations or
related proceedings or actions regarding any person, corporation or entity,
including but not limited to, former employees of ACE; provided that each person
who receives documents or information pursuant to this paragraph shall,
consistent with state law, (i) keep the documents or information confidential
and (ii), if not prohibited by applicable state law, return any documents or
information received from ACE no later than ten (10) days following the date on
which any regulatory or enforcement investigation or related proceeding or
action is concluded. Cooperation shall include, without limitation:

(1) the voluntary production (without service of subpoena) of (i) any and all
non-privileged information and documents or other tangible evidence reasonably
available and requested by the Department and the OAG in connection with the
Investigations and (ii) any compilation or summaries of non-privileged
information or data that the Department reasonably requests be prepared in
connection with the Investigations;

 

8



--------------------------------------------------------------------------------

(2) the use of reasonable best efforts on the part of ACE to ensure that
officers, directors, and employees of ACE fully and promptly cooperate with the
Department and the OAG in connection with the Investigations, including
attendance (without service of a subpoena) at any proceeding as requested by the
Department and the OAG; and

(3) with respect to any document withheld or redacted on the grounds of
privilege, work product or other legal doctrine, submission of a written log by
ACE indicating: (i) the type of document; (ii) the date of the document;
(iii) the author and each recipient of the document; (iv) the general subject
matter of the document; (v) the reason for withholding the document; and
(vi) the Bates number or range of the withheld document.

c. McCarran-Ferguson. The actual or potential applicability of the
McCarran-Ferguson Act to the conduct covered by the documents or witnesses
requested pursuant to paragraphs II(C)(6)(b)(1) and II(C)(6)(b)(2) shall not be
a basis for withholding information in response to a request made pursuant to
these paragraphs.

d. Determination of Cooperation. To determine or secure the cooperation
contemplated by this Settlement Agreement with respect to the Investigations,
and without limiting otherwise applicable law, the Department and the OAG shall
be permitted, upon reasonable notice and during normal business hours:

(1) Access to all non-privileged books, ledgers, accounts, correspondence,
memoranda, other records, and documents in the possession or under the control
of ACE relating to any matters contained in this Settlement Agreement; and,

 

9



--------------------------------------------------------------------------------

(2) To interview officers, managers or employees of ACE regarding any matters
contained in this Settlement Agreement, except for matters subject to a claim of
privilege.

 

D. NON-ADMISSIBILITY OF AGREEMENTS AND PROCEEDINGS

Nothing in this Settlement Agreement shall be admissible or serve as the basis
of any disqualification for any license, privilege, grant or authority or
eligibility to hold any position in any State Proceeding as to any ACE Releasee
(as that term is defined in Paragraph II(E)(1) below) in connection with any
State Proceeding. For purposes of this paragraph, the term State Proceeding
shall mean any proceeding (whether formal or informal, administrative or
judicial) brought by or on behalf of or before any state entity, including
without limitation, a proceeding in which any license or permit issued to an ACE
Releasee or the ability of an ACE Releasee to do business is either challenged
or being considered for any reason by such state entity; provided however, that
nothing in this paragraph shall prohibit a party to this Agreement from
enforcing any provision of this Settlement Agreement.

 

E. RESOLUTION OF CLAIMS AND INVESTIGATIONS

1. Upon execution of this Settlement Agreement, the Department and the OAG shall
terminate each and every existing investigation, inquiry, claim and/or
proceeding (whether formal or informal) as to any ACE Insurer, as to any of an
ACE Insurer’s respective parents, predecessors, successors, affiliates (as
defined in 17 C.F.R. Part 210.1-02.b), divisions, business

 

10



--------------------------------------------------------------------------------

units and subsidiaries (including without limitation ACE affiliates domiciled
and regulated outside the U.S. (the “Foreign ACE Affiliates”)), and as to any
current or former director, officer or employee (except that such Release shall
not extend to the conduct of any former ACE employee while subsequently employed
by Marsh-McLennan, AIG, Chubb, Liberty, St. Paul, Travelers, or their divisions,
business units and subsidiaries) of any of the foregoing (collectively, the “ACE
Releasees”) directly relating to the acts, practices or courses of conduct that
are the subject of the Investigations; provided however, that ACE Releasees
shall not include any entity that may, following the execution of this
Settlement Agreement, become a successor, parent or acquirer of the ACE Insurers
or any of them, but such entity shall not be a ACE Releasee only (i) to the
extent it is not an ACE Releasee under this Settlement Agreement as of the date
hereof; and (ii) with respect to such entity’s participation, prior to becoming
a successor parent or acquirer of the ACE Insurers or any of them, in acts,
practices or courses of conduct that are the subject of the Investigations.

2. The Department and the OAG shall not, either individually or in concert,
initiate any new, or reinstate any terminated, investigation, inquiry, claim
and/or proceeding (whether formal or informal) as to any ACE Releasee where the
investigation, inquiry, claim and/or proceeding is based upon the acts,
practices or courses of conduct that are the subject of the Investigations.

3. Nothing in Paragraphs II(E)(1) and II(E)(2) above shall be deemed to release
any individual or entity (including any Broker, insurer, or individual or entity
specifically excluded from the term “ACE Releasee” in the proviso to Paragraph
II(E)(1)) other than those individuals and entities that are within the
definition of ACE Releasees.

 

11



--------------------------------------------------------------------------------

4. Nothing in Paragraphs II(E)(1) and II(E)(2) shall be deemed to preclude the
Department or the OAG’s review of acts, practices or courses of conduct that
occur after the execution date of this Settlement Agreement.

ARTICLE III

OTHER PROVISIONS

1. The fact that the ACE Insurers have entered into this Settlement Agreement is
not intended to disqualify any ACE Releasee from engaging in any business in any
state, nor shall the fact that Foreign ACE Affiliates qualify as ACE Releasees
suggest that such entities engage in business, or are subject to regulation or
personal jurisdiction in, any state. Nothing in this Settlement Agreement shall
relieve any of the ACE Releasees from obligations imposed by any applicable
state insurance law or regulation, or other applicable law.

2. This Agreement is not intended to and shall not confer any rights upon any
persons or entities besides the Department, the OAG and the ACE Insurers.

3. The ACE Insurers shall maintain custody of, or make arrangements to have
maintained, all documents and records that relate to the acts, practices or
courses of conduct that are the subject of the Investigations for a period of
not less than six (6) years.

4. If compliance with any aspect of this Settlement Agreement proves
impracticable, the ACE Insurers reserve the right to request from the Department
and the OAG a modification to this Settlement Agreement accordingly.

5. Whenever this Settlement Agreement requires that notice be provided, such
notice shall be provided by certified or registered mail, return receipt
requested, postage prepaid or by hand delivery to:

Gregory A. Stern

Chief Compliance Officer

ACE USA

1601 Chestnut Street

Philadelphia, PA 19101-1484

 

12



--------------------------------------------------------------------------------

6. This Settlement Agreement shall be governed by and interpreted according to
the laws of the Commonwealth of Pennsylvania.

7. This Settlement Agreement may be signed in counterparts, each of which shall
constitute a duplicate original. Execution by facsimile or by an electronically
transmitted signature shall be fully and legally binding on the Department, the
OAG and the ACE Insurers.

Executed this 9th day of May, 2007.

 

COMMONWEALTH OF PENNSYLVANIA

DEPARTMENT OF INSURANCE

    ACE Group Holdings, Inc.

Randolph L. Rohrbaugh

      

Acting Insurance Commissioner

      

Pennsylvania Insurance Department

      

By:

 

/s/ Randolph L. Rohrbaugh

    By:   

/s/ Robert Cusumano

 

    Robert Cusumano

 

    General Counsel

13th Floor, Strawberry Square

Harrisburg, PA 17120

       OFFICE OF ATTORNEY GENERAL        Thomas W. Corbett, Jr.        Attorney
General       

By:

 

/s/ James A. Donahue, III

       James A. Donahue, III        Chief Deputy Attorney General        PA
Office of Attorney General        14th Floor, Strawberry Square       
Harrisburg, PA 127120        Telephone: (717) 787-4530        Facsimile:
(717) 705-7110       

 

13



--------------------------------------------------------------------------------

APPENDIX A

COMPLIANCE PROGRAM

U.S. Compliance Function. ACE Group Holdings, Inc. and its U.S.-domiciled
subsidiaries (individually and collectively, “ACE”) and its ultimate parent
company, ACE Limited (“ACE Limited”) have implemented a comprehensive compliance
program under the supervision of the Global Compliance Officer of the worldwide
ACE group. As part of this worldwide compliance program, ACE has developed and
implemented compliance procedures for its U.S. operations, as more fully
described below, and has appointed a Chief Compliance Officer responsible for
ACE’s compliance function in the United States.

Staffing and Funding. ACE has provided staffing and funds sufficient to develop
and implement appropriate compliance measures throughout the United States.

Policies and Procedures. ACE’s compliance program in the United States includes
policies and procedures covering the following subjects:

 

  •  

ACE’s Code of Conduct, including oversight of annual affirmation process;

 

  •  

Ethics help line;

 

  •  

Antitrust Compliance Program;

 

  •  

Business Practice Guidelines;

 

  •  

Privacy Policy;

 

  •  

Training programs, as more fully described below;

 

  •  

Investigation and evaluation of complaints concerning potential misconduct; and

 

  •  

Archives and records management procedures.

 

14



--------------------------------------------------------------------------------

Training. ACE’s compliance program includes providing instruction or educational
resources for appropriate U.S. personnel on relevant statutes, regulations and
professional obligations, including:

 

  •  

ACE’s Code of Conduct;

 

  •  

ACE’s Business Practice Guidelines;

 

  •  

Federal and state antitrust law;

 

  •  

State insurance laws and regulations; and

 

  •  

Federal securities statutes, including Sarbanes-Oxley.

 

15



--------------------------------------------------------------------------------

APPENDIX B

BUSINESS PRACTICE GUIDELINES

ACE Group Business Practice Guidelines [Effective November 20, 2006]

Revising guidelines issued November 2, 2004, and Reissued April 1, 2005

To the ACE Underwriting Organization:

ACE is committed to professionalism and the highest legal and ethical standards.
This memorandum is intended to provide certain underwriting guidance which
supplements existing procedures concerning underwriting and authority to provide
quotes and bind business.

Guideline 1

It is imperative that every ACE employee understand that the Company will not
tolerate any behavior involving price fixing, bid-rigging, agreeing with
competitors or Brokers to allocate customers between ACE and its competitors,
kick-backs or any other Anticompetitive Practices. Such practices are improper
and completely unacceptable within the ACE organization. (Certain of these terms
are defined in the accompanying Commentary to this Guideline.)

Guideline 2

ACE will submit only technically sound “quotations” (or “quotes”) that are
intended as a genuine attempt to bind the business. A “quotation” is a proposal
to provide defined coverage at a specified price. ACE expects that appropriate
due diligence and good faith shall be applied to every quotation, regardless of
the prospects for success of that quotation, with the file demonstrating the
underwriting basis for the quote. No quotation will be submitted that does not
reflect ACE’s good faith attempt, after appropriate due diligence, to bind the
business. Quotations must be issued in accordance with ACE policy and on
appropriate ACE forms (where such forms exist). A quotation may be “conditioned”
on receipt or review of a submission or other relevant underwriting information.
“Conditional Quotes” must have a specified duration during which an underwriter
must either issue a bindable quote or officially decline the risk in writing.
Conditional quotes must be set forth in writing clearly stating the conditions
that need to be met in order for a quote to be bound. Pending the fulfillment of
such conditions, the price could go up or down, and this must be noted in
writing in the conditional quotation. ACE personnel must use their best efforts
to assure that all communications pertaining to the placement of coverage are
unambiguous, and that discussions with Brokers pertaining to market conditions
and/or pricing (see paragraph 5 below), whether referred to as a potential
pricing range, an indication, or any other term, are not misconstrued to be
quotations.

 

16



--------------------------------------------------------------------------------

Guideline 3

It is appropriate to submit a quote that is understood to be the start of a
negotiation process between a Broker and insurer. The following areas may be
considered by the underwriter as the negotiation to bind the risk continues: ACE
rating plans and underwriting guidelines, underwriter judgment and market
conditions. Upward revisions in a quotation may only be based on a change in the
underwriter’s knowledge or assessment of exposures, market conditions or a
change in terms and conditions. Revised quotations, downward or upward, must
always be properly documented in the underwriting file. Throughout the process,
quotes must always be part of a good faith effort to bind the business,
especially where terms and conditions of quotations vary from each other.

Guideline 4

ACE personnel must not increase a quotation solely based on a Broker’s request.
ACE may only increase a quotation based on a change in our underwriter’s
knowledge or assessment of exposures, market conditions, or a change in terms
and conditions. The basis for requoting business must be properly documented in
the file.

Guideline 5

Subject to Paragraph 2, ACE personnel may have conversations with clients or
Brokers about general market conditions, as well as ACE’s possible interest in
pursuing particular business and potential pricing ranges pertaining to such
business. ACE personnel are not permitted to engage in conversations with
competitors that focus on any current or potential client or specific business.

Guideline 6

ACE will not pay Contingent Commissions to any Broker relating to the placement
of excess casualty insurance policies. ACE may pay Contingent Commissions to
Brokers relating to placement of other lines of business only with the approval
of the General Counsel or Chief Executive Officer of ACE.

ACE may pay Contingent Commissions to Agents in connection with non-US Business.
In connection with US Business, ACE may pay Contingent Commission to
(i) Non-Exclusive Agents only subject to the approval of Regulatory Compliance;
and (ii) Exclusive Agents who are selling products clearly and conspicuously
identified in marketing materials as ACE’s products.

Guideline 7

In all areas where ACE conducts insurance business through a Broker, we must try
to ensure that the customer has access to information regarding pricing, terms
and conditions, including the Broker’s commission, whether such disclosure is
done by ACE or the customer’s Broker. For all

 

17



--------------------------------------------------------------------------------

US Business, ACE will provide a notice accompanying each insured’s policy sold
by a Broker or Non-Exclusive Agent, stating that the insured can review and
obtain information relating to ACE’s practices and policies regarding
commissions on its website and by calling a toll-free telephone number. ACE
encourages Brokers and Non-Exclusive Agents that place US Business with ACE to
disclose to ACE policyholders on request the commissions paid or likely to be
paid by ACE to the Broker in connection with any ACE US Business issued through
or placed by that Broker. ACE will also disclose to any present or prospective
ACE US Business policyholder at its request, upon issuing a quote or thereafter,
the commission (if any) payable by ACE to a Broker or a Non-Exclusive Agent in
connection with the issuance or placement of the policyholder’s ACE policy.
These disclosure policies do not apply to business conducted under the
jurisdiction of the Financial Services Authority, which has placed primary
responsibility for commission disclosure on Brokers rather than insurers.

Guideline 8

ACE will honor Broker of Record letters (“BORS”) and, when received with respect
to a particular client, ACE will provide quotations only through such Broker(s)
as have produced a BOR.

Guideline 9

Where there is no Broker of Record letter, ACE will not engage in the practice
known as “Blocking the Market,” i.e., ACE will not agree to refrain from
submitting a quote on any account to any Broker who seeks such a quote. ACE will
be the sole judge of whether to submit a quotation based on its underwriting
criteria and practices.

Guideline 10

ACE will only participate in a Broker’s bidding process or client presentations
in connection with a legitimate attempt to bind the business and to quote it
based on ACE’s own underwriting and pricing guidelines. In particular, ACE
personnel will only attend client presentations where there is a real
opportunity for gaining the business at present or in the future.

Guideline 11

ACE personnel may ask for or receive from the Broker the expiring program
pricing on a new piece of business. It is not appropriate to obtain expiring
pricing information (or any other pricing information) from the incumbent
insurance carrier or other competitors.

Guideline 12

A Broker may provide competitor pricing or quotations where that information is
being offered by the Broker to obtain the best deal for its client. If an
underwriter believes that a Broker is offering competitor pricing information
for a reason other than to obtain the best deal for its client, ACE personnel
will decline to receive the information. If the information is nevertheless
provided by the Broker, the ACE underwriter will disregard the information and
report the situation to management and the legal personnel designated at the end
of this policy statement.

 

18



--------------------------------------------------------------------------------

Guideline 13

In the event that ACE receives a proposed placement chart from a Broker, ACE may
not agree in advance to refrain from submitting quotations for layers in which
it is not included in the proposed chart. To the extent that these charts
contain “target premiums,” ACE will not agree to submit quotations at the target
number and will not submit at the target number unless ACE’s due diligence
supports the pricing at that number. Underwriters will use their best efforts to
confirm that the target pricing reflects the views of the client.

Guideline 14

ACE may only place reinsurance coverage through a Broker if ACE believes that
using that Broker will best satisfy ACE’s needs for reinsurance. ACE may not
place reinsurance with a Broker as an incentive to secure direct business.

We will supplement this memorandum as additional specific questions or concerns
are raised and as required based on evolving legal and regulatory requirements
and internal and external developments. If anyone in the ACE organization has a
question about the propriety of an underwriting practice or how an ACE business
unit is interacting with a Broker or customer, they are urged to raise those
questions with Global Compliance. If you would like to report questions or
concerns anonymously please utilize the ACE Ethics Helpline.

 

19